Citation Nr: 1202289	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  07-21 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for patellofemoral pain syndrome of the right knee, including as secondary to service-connected Achilles tendonitis of the feet with pes planus and plantar fasciitis. 

2.  Entitlement to service connection for patellofemoral pain syndrome of the left knee, including as secondary to service-connected Achilles tendonitis of the feet with pes planus and plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to October 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which determined that new and material evidence had not been received to reopen the Veteran's previously denied claims of service connection for patellofemoral pain syndrome of the right and left knees. 

In a December 2010 decision, the Board reopened the Veteran's previously denied claims of service connection for patellofemoral pain syndrome of the right and left knees and remanded these issues for additional development.

A Travel Board hearing was held at the San Antonio, Texas RO in March 2010 before the undersigned Acting Veterans Law Judge. 


FINDINGS OF FACT

1.  A right knee disability was not shown in service, and any current right knee disability is unrelated to service or a disease or injury of service origin, including service-connected Achilles tendonitis of the feet with pes planus and plantar fasciitis.  

1.  A left knee disability was not shown in service, and any current left knee disability is unrelated to service or a disease or injury of service origin, including service-connected Achilles tendonitis of the feet with pes planus and plantar fasciitis.  
CONCLUSIONS OF LAW

1.  Patellofemoral pain syndrome of the right knee was not incurred in or aggravated by service and is not proximately due to or a result of service-connected Achilles tendonitis of the feet with pes planus and plantar fasciitis.  38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Patellofemoral pain syndrome of the left knee was not incurred in or aggravated by service and is not proximately due to or a result of service-connected Achilles tendonitis of the feet with pes planus and plantar fasciitis.  38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the RO provided notice to the Veteran in a February 2009 letter that explained what information and evidence was needed to substantiate a claim for service connection on a secondary basis, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The February 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the February 2009 letter, and opportunity for the Veteran to respond, the October 2011 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental statement of case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of VA treatment records, private treatment records and the Veteran's February 2002, April 2004 and January 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  

In July 1999, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that, although the Veteran's service personnel records had been retired, his service treatment records were not in the file with his service personnel records and likely were missing.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000). 

In response to a request from the RO for the Veteran's service treatment records, VA was informed through the Personnel Information Exchange System (PIES) in August 1999 that these records could not be located.  In January 2000, the RO formally determined that the Veteran's service treatment records were unavailable.  In June 2000, VA's Records Management Center informed the RO that it had no service treatment records for the Veteran.   It appears that, after the NPRC notified VA in July 1999 that no service treatment records were available for the Veteran, it provided his congressional representative with the best available photocopies of certain of the Veteran's service treatment records in June 2001.  The Veteran then submitted these photocopies of his service treatment records to VA in July 2001.  VA sent a letter to the Veteran in October 2001 and asked him to provide any other copies of his service treatment records which were in his possession.  The Veteran responded later in October 2001 that the only service treatment records he had were the ones he had submitted to the RO in July 2001.  The Board notes that the Veteran provided additional duplicative copies of certain of his service treatment records in August 2005 and in July 2007.  Given the foregoing, the Board concludes that it is reasonably certain that the Veteran's remaining service treatment records do not exist and further efforts to obtain those records would be futile.

The Board finds that no additional RO action to further develop the record on the claims for service connection for patellofemoral pain syndrome of the right and left knees, including as secondary to service-connected Achilles tendonitis of the feet with pes planus and plantar fasciitis is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service or active duty for training.  38 U.S.C.A. § 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran has contended that he incurred patellofemoral pain syndrome in each of his knees during active service.  He has contended alternatively that his service-connected Achilles tendonitis in each foot with pes planus and plantar fasciitis contributed to or caused his current patellofemoral pain syndrome in each of the knees.

The available service treatment records are negative for complaints or treatments relating to a bilateral knee disability.  The Veteran presented with complaints of shin pain and was diagnosed with mild Achilles tendonitis and shin splints.  However, there was no mention of knee pain or discomfort.

The Veteran underwent a VA examination in February 2002.  The Veteran reported that he began to have pain in his bilateral knees thirteen years prior.  He was never given any other diagnosis other than a "knee condition".  X-rays of the bilateral knees were normal.  The diagnosis was negative bilateral knees.

The Veteran underwent a VA examination in April 2004.  The examiner noted that the Veteran's service treatment records were negative for any complaints of knee pain.  X-rays demonstrated a slight decrease in medial joint spaces.  The diagnosis was osteoarthritis of both knees with chondromalacia patella.  The VA examiner opined that there was no documentary, historical, physical examination, or radiographic evidence to suggest or support a causal relationship between the Veteran's service-connected Achilles tendonitis in each foot with pes planus and plantar fasciitis and his bilateral knee condition.  This examiner also stated that the etiologies of the Veteran's knee condition included, but were not limited to, ethnicity, deconditioning, chronic morbid obesity, and post-service occupations.

A November 2007 VA treatment note indicated that the Veteran was experiencing left knee pain.

Another November 2007 treatment report noted that a November 2006 MRI of the left knee was normal.

A December 2007 MRI revealed minimal osteoarthritis in the medial compartment of the left knee. 

A March 2008 VA treatment report noted that the Veteran had bilateral knee pain.  The Veteran's VA treating physician stated that he had reviewed the Veteran's medical records from active service and there was evidence that he experienced shin splints and bilateral knee pain during active service.  This VA physician concluded that it was "understandable that with activities in service and severe flat-foot" that the Veteran's shin splints and knee pains "could have been caused by the flat foot."  He referred the Veteran to a podiatrist for a second opinion.  The VA physician also opined that it was at least as likely as not that the Veteran's shin splints and bilateral knee condition "could be" related to his in-service complaints.  The diagnosis was bilateral knee pain.

A June 2009 MRI of the knees demonstrated no significant abnormality of the left knee and no internal derangement of the right knee.

The Veteran testified at his March 2010 Board hearing that his service-connected Achilles tendonitis in each foot with pes planus and plantar fasciitis caused his knees to give way and required that he walk with a cane and wear knee braces.  He also testified that he only could walk a short distance before his pain became unbearable.  He testified further that he experienced excruciating morning pain and significant pain in both shins.

Per the December 2010 Board remand instructions, the Veteran underwent a VA examination in January 2011 for the specific purpose of obtaining an opinion as to whether it is at least as likely as not that the Veteran's knee disabilities were related to active service or service-connected foot disabilities by way of causation or aggravation.  Following examination, the diagnosis was mild patellofemoral crepitus in the left knee with normal MRI and normal x-rays and a normal clinical and x-ray examination of the right knee.  The examiner noted that the examination did not show evidence of patellofemoral syndrome as there was no diagnosis present after a thorough physical examination and review of x-ray studies.  There was therefore no diagnosis for which the examiner could attach a chronic disabling condition.  Regarding the left knee, the examiner diagnosed the Veteran with patellofemoral crepitus by clinical examination in the left knee.  The examiner concluded that the Veteran's bilateral knee conditions were "not caused by or a result of, [or] not aggravated by" service or a service-connected connected disability.  The examiner indicated that previous x-rays and MRIs were also negative for patellofemoral syndrome and bone scans only showed minimal increased uptake.  Therefore, at least 3 of the 4 x-ray studies and the clinical and the clinical examination were negative for patellofemoral syndrome.  The examiner noted that a complete review of the medical literature including over 2 million articles showed only one article linking these conditions (patellofemoral syndrome and Achilles tendonitis, pes planus and plantar fasciitis) which stated that all of these problems were common in recruits and marathon runners during physical training.  The Veteran was no longer involved in athletics.  There was no literature stating that patellofemoral problems were caused by foot problems.  The examiner explained further that a far more likely cause of this complaint would be the Veteran's morbid obesity and its effect on joint loading in the knee.  No complaints or treatment was found in the Veteran's records between 1992 and the early 2000's.  The record was also silent for a period of 10 years which would also document continued complaints or treatment.

In a March 2011 VA treatment note, a VA internist treating the Veteran for his hypertension noted that the Veteran had arthritis in both of his knees.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for patellofemoral pain syndrome of the left and right knee, including as secondary to service-connected Achilles tendonitis of the feet with pes planus and plantar fasciitis is not warranted.

Regarding the Veteran's right knee, the Board notes that there is some question as to whether the Veteran has a current diagnosis of a right knee disability.  Specifically, the April 2004 VA examiner diagnosed the Veteran with osteoarthritis of both knees with chondromalacia patella while the more recent January 2011 VA examiner determined that the Veteran had a normal clinical and x-ray examination of the right knee with no evidence of patellofemoral syndrome and therefore, there was no diagnosis for which the examiner could attach a chronic disabling condition.  Regardless, the latter examiner concluding that a right knee disability was "not caused by or a result of, [or] not aggravated by" service or a service-connected connected disability.  

However, even if affording the Veteran the benefit of the doubt with respect to whether a current right knee disability has been established, the claim must still fail as the competent medical evidence shows that the Veteran's right knee and left knee disabilities are not etiologically (including by way of aggravation) related to the Veteran's service or his service-connected Achilles tendonitis of the feet with pes planus and plantar fasciitis.  

The Board initially notes that the April 2004 diagnosis of osteoarthritis of the knees is the first evidence of arthritis.  Thus there has been no showing that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.  Additionally, this time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Regarding a relationship of the disabilities to service or a service-connected disability, there are conflicting opinions as to whether the Veteran's right knee and left knee disabilities are related to his active service or his service-connected Achilles tendonitis of the feet with pes planus and plantar fasciitis.  

As noted above, the March 2008 VA physician opined that the Veteran's shin splints and knee pains "could have been caused by the flat foot" and that it was at least as likely as not that the Veteran's shin splints and bilateral knee condition "could be" related to his in-service complaints.  Conversely, the January 2011 VA examiner unequivocally concluded that the Veteran's bilateral knee conditions were not caused by or a result of the Veteran's service-connected disabilities.  Additionally, the January 2011 VA examiner noted that the record was silent for a period of 10 years which would also document continued complaints or treatment.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the January 2011 VA examiner's opinion to be the most probative.  Regarding the March 2008 VA physician's opinion that the Veteran's bilateral knee condition "could be" related to his in-service complaints, the Board notes that the fact that this opinion is relatively speculative in nature limits its probative value.  An examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative). 

In contrast, the January 2011 VA examiner provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file and an examination of the Veteran, concluding that the Veteran's claimed bilateral knee disability was not the result of military service, to include as secondary to service-connected Achilles tendonitis of the feet with pes planus and plantar fasciitis.  Significantly, the examiner also noted that the more likely cause of the Veteran's knee pain would be his morbid obesity and its effect on joint loading in the knee.

For these reasons the Board finds the January 2011 VA examiner's assessment to clearly be the most probative.  

The Board has also considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his bilateral knee disorder is the result of military service, to include as secondary to service-connected Achilles tendonitis of the feet with pes planus and plantar fasciitis.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

To the extent that the Veteran's assertions are offered to establish a relationship between the current claimed disability and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.

Given that the most probative competent opinion is against a finding of a relationship between patellofemoral pain syndrome of the right and left knees and service, to include as secondary to service-connected Achilles tendonitis, the Board finds that the preponderance of the competent evidence is against the claims and thus concludes that service connection is not warranted.


ORDER

Entitlement to service connection for patellofemoral pain syndrome of the right knee, including as secondary to service-connected Achilles tendonitis of the feet with pes planus and plantar fasciitis is denied. 

Entitlement to service connection for patellofemoral pain syndrome of the left knee, including as secondary to service-connected Achilles tendonitis of the feet with pes planus and plantar fasciitis is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


